Opinion by
Hurt, J.
§311. Special contract of carriage; facts held to constitute a; case stated. Appellee sued appellant to recover damages for breach of a special contract of carriage, and recovered judgment for $490. Appellee was the proprietor of a theatrical company, and had his company in Marshall, Texas. Pie had advertised to give a performance of his company in Austin, Texas, on the evening of February 4. On the morning of February 3 he informed the ticket agent of appellant at Marshall of his engagement to be at Austin and perform there on the evening of the 4th, the next day, and that it was necessary that he should take the evening train on the 3d and make all connections in order to reach Austin in time to meet his said engagement. With this notice to said agent, said agent sold and delivered to appellee tickets for himself and troupe from Marshall to Austin. Other circumstances were proved tending to show that said ticket agent at the time he sold said tickets knew that they were for a theatrical troupe, etc. The train on which appellee with his troupe took passage was delayed, at Taylor, waiting for the train coming south from Kansas, said last-named train having been delayed in Kansas and the Indian Territory by heavy snow storms. In consequence of the delay at Taylor, appellee did not arrive with his troupe in Austin in time to give the performance he had advertised, and was thereby damaged in the sum for which he recovered judgment. Held: The sale of the tickets by appellant’s agent was made upon notice of
' *380what appellant was required to do, and it constituted a special contract of carriage. The detention of the connecting train by snow storms was not the proximate cause of the damage occasioned appellee by the delay at Taylor. It was shown that appellant had ample facilities at Taylor for transporting appellee and his troupe on to Austin in time to meet his engagement there. Appellant’s failure to do this was the proximate cause of the damage. Having contracted to transport appellee and his troupe to Austin by a certain time, it was bound to perform such contract when it was reasonably within its power to do so.
June 18, 1887.
Affirmed.